                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:19-CR-357-D-1


UNITED STATES OF AMERICA                          )
                                                  )
 V.                                               )
                                                  )                      ORDER
 CHRISTY WAGNER-COOK                              )
                                                  )
              Defendant                           )
                                                  )


       Before the Court is a Motion to Seal the Defendant's Motion to Continue Sentencing. The

Court finds that the Motion to Continue contains sensitive information, and that the public's right

to access the Motion is outweighed by competing social and governmental interests. The Court

further finds that there is no less drastic alternative to sealing under the circumstances.

       NOW, THEREFORE, the Motion to Seal is GRANTED. The Clerk is DIRECTED to

maintain the Motion to Continue Sentencing under seal.

       SO ORDERED, this _J_3_ day of           A,\JJ us± , 2020.


                                               JANffiS C. DEVER, III
                                               United States District Judge




          Case 5:19-cr-00357-D Document 139 Filed 08/13/20 Page 1 of 1
